DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8th, 2021 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/084960 to Nakada et al. as evidenced by the instant application (US 2019/0256733 is cited for paragraph numbers).
Regarding claim 1:  Nakada teaches a (meth)acrylic copolymer (Nakada page 2 Summary of the Invention).  This polymer is made from:
(1) a constituent unit derived from a macromonomer (a) (Nakada first full paragraph on page 6); and
(2) a vinyl monomer comprising a carboxyl group (e.g. alkyl (meth)acrylate monomer; Nakada second full paragraph on page 4) is taught (e.g. itaconic acid; Nakada page 10 second full paragraph).  Nakada does not absolutely forbid the use of an acidic monomer and his recognition that one can be used at low amounts maintains teaching of this feature.  Up to about 5 mg KOH/g acidic groups can be present (Nakada page 3 last paragraph).
Nakada teaches that the hydroxyl group content of the (meth)acrylic copolymer is 15-50 parts by mass of the entire copolymer (Nakada page 4, second full paragraph).  Not only does Nakada teach the claimed range with sufficient specificity, but Nakada further prefers monomers having secondary hydroxyl groups such as 2-hydroxypropyl acrylate (Nakada top of page 6); in embodiments using this preferred monomer, the primary hydroxy content is even lower, since 2-hydroxypropyl acrylate is a secondary hydroxy monomer.
Nakada describes macromonomers made from e.g. n-butyl acrylate and 2-hydroxyethyl acrylate (Nakada paragraph abridging pages 6-7).  Embodiments such as this read on the structure of macromonomer (a) wherein R is C4 alkyl; Q contains alternating and/or repeating structures wherein R1 is H or CH3 (from polymerization of the respective monomers; and R2 is CooR5 wherein R5 is either a hydroxy-substituted alkyl (in the case of the 2-hydroxyethyl acrylate unit) or an alkyl group (in the case of a butyl acrylate).  The presence of Z terminal Nakada necessarily has some type of terminal group.
Nakada does not measure the hydroxyl value in mg KOH/g.  However, Nakada contains substantially identical polymers, with hydroxy-functional monomers present within the amount taught in the instant invention to create a copolymer having the claimed hydroxyl value.  For this reason, the copolymer of Nakada has been interpreted to possess the claimed hydroxyl value property.
Regarding claim 2:  Nakada teaches secondary hydroxyl group present at 15-50 parts by weight (Nakada page 4, second full paragraph) which is encompassed by the instant claimed range of 15-60 parts by weight.
Regarding claims 3-4:  Nakada anticipates the (meth)acrylic copolymer as addressed in the rejection of claim 1 above.  Although Nakada does not measure the gel fraction properties, this property has been interpreted as being inherent to Nakada in view of the instant specification which indicates that the gel content is met when the claimed polymer is made (¶ [0019]-[0021], [0171], [0193]-[0199] of US 2019/0256733).  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains 
Regarding claim 5:  Nakada teaches the molecular weights of the macromers with sufficient specificity (Nakada page 7, first full paragraph); 2,000-50,000 in Nakada is fully encompassed by the claimed range of 500-100,000.
Regarding claim 7:  Nakada teaches adhesives comprising the claimed composition (Nakada page 1).  Adhesives coat a surface and meet the intended use as a coating.
Regarding claim 8:  Nakada does not require any additional components; as such, embodiments wherein the polymer is greater than 30% by weight are at once envisaged.
Regarding claim 9:  Nakada teaches optional curing/crosslinking agents (Nakada page 7, third full paragraph).  Alternative curing agents such as UV radiation and/or electron beams are taught (Nakada abridging pages 7-8).
Regarding claim 10:  Nakada anticipates the claimed invention.  The property observed has been interpreted as being inherent.
	Regarding claims 13-15:  Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).
Regarding claim 16-21:  None of the vinyl/acrylates in Nakada contain a hydroxyl unit (fourth full paragraph on page 4).  Additionally, Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/084960 to Nakada et al. as evidenced by the instant application (US 2019/0256733 is cited for paragraph numbers).
This rejection is an alternative to the rejection over Nakada under 35 U.S.C. § 102(a)(1) above.  Although Nakada does not measure the claimed hydroxyl value, it is the position of the Office that this property is either (1) inherent since Nakada uses the required amount of hydroxyl-containing monomer; or (2) obvious because hydroxyl content is a result-effective variable in Nakada.  A rejection under 35 U.S.C. § 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic (MPEP § 2112 III).
Regarding claim 1:  Nakada teaches a (meth)acrylic copolymer (Nakada page 2 Summary of the Invention).  This polymer is made from:
(1) a constituent unit derived from a macromonomer (a) (Nakada first full paragraph on page 6); and
(2) a vinyl monomer comprising a carboxyl group (e.g. alkyl (meth)acrylate monomer; Nakada second full paragraph on page 4) is taught (e.g. itaconic acid; Nakada page 10 second full paragraph).  Nakada does not absolutely forbid the use of an acidic monomer and his recognition that one can be used at low amounts maintains teaching of this feature.  Up to about 5 mg KOH/g acidic groups can be present (Nakada page 3 last paragraph).
Nakada teaches that the hydroxyl group content of the (meth)acrylic copolymer is 15-50 parts by mass of the entire copolymer (Nakada page 4, second full paragraph).  Not only does Nakada teach the claimed range with sufficient specificity, but Nakada further prefers monomers having secondary hydroxyl groups such as 2-hydroxypropyl acrylate (Nakada top of page 6); in embodiments using this preferred monomer, the primary hydroxy content is even lower, since 2-hydroxypropyl acrylate is a secondary hydroxy monomer.
Nakada describes macromonomers made from e.g. n-butyl acrylate and 2-hydroxyethyl acrylate (Nakada paragraph abridging pages 6-7).  Embodiments such as this read on the structure of macromonomer (a) wherein R is C4 alkyl; Q contains alternating and/or repeating structures wherein R1 is H or CH3 (from polymerization of the respective monomers; and R2 is CooR5 wherein R5 is either a hydroxy-substituted alkyl (in the case of the 2-hydroxyethyl acrylate unit) or an alkyl group (in the case of a butyl acrylate).  The presence of Z terminal group is arbitrary to whatever is located at the terminal position, as the macromonomer in Nakada necessarily has some type of terminal group.
Nakada does not measure the hydroxyl value in mg KOH/g.  The hydroxyl content is a result-effective variable (MPEP § 2144.05) in that increasing amounts improve moisture transmission rate and enhance cohesive force (Nakada page 5, second full paragraph).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the hydroxyl-value in Nakada within the claimed range, through routine experimentation, to strike a balance between moisture vapor transmission and the desired cohesive force (Nakada page 5, second full paragraph).
Regarding claim 2:  Nakada teaches secondary hydroxyl group present at 15-50 parts by weight (Nakada page 4, second full paragraph) which is encompassed by the instant claimed range of 15-60 parts by weight.
Regarding claims 3-4:  Nakada anticipates the (meth)acrylic copolymer as addressed in the rejection of claim 1 above.  Although Nakada does not measure the gel fraction properties, this property has been interpreted as being inherent to Nakada in view of the instant specification which indicates that the gel content is met when the claimed polymer is made (¶ [0019]-[0021], [0171], [0193]-[0199] of US 2019/0256733).  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required gel fraction.
Regarding claim 5:  Nakada teaches the molecular weights of the macromers with sufficient specificity (Nakada page 7, first full paragraph); 2,000-50,000 in Nakada is fully encompassed by the claimed range of 500-100,000.
Regarding claim 7:  Nakada teaches adhesives comprising the claimed composition (Nakada page 1).  Adhesives coat a surface and meet the intended use as a coating.
Regarding claim 8:  Nakada does not require any additional components; as such, embodiments wherein the polymer is greater than 30% by weight are at once envisaged.
Regarding claim 9:  Nakada teaches optional curing/crosslinking agents (Nakada page 7, third full paragraph).  Alternative curing agents such as UV radiation and/or electron beams are taught (Nakada abridging pages 7-8).
Regarding claim 10:  Nakada teaches the claimed invention.  The property observed has been interpreted as being inherent.
	Regarding claims 13-15:  Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).
Regarding claim 16-21:  None of the vinyl/acrylates in Nakada contain a hydroxyl unit (fourth full paragraph on page 4).  Additionally, Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 14-16) received September 8th, 2021.
A) On pages 14-15, it is argued that Nakada does not teach or suggest the invention of record for the reason that Nakada does not teach or suggest the amended feature of a monomer comprising carboxyl group containing monomer.
In response, this argument is not persuasive.
With regard to applicants’ argument that Nakada contains substantially no acidic groups, Nakada’s recognition that the monomer can contain substantially no acidic monomer Nakada.  Acidic/carboxylate units can be present up to 5 mg KOH/g (Nakada page 3 last paragraph).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767